Whitaker, Judge,
dissenting, in which Laramore, Judge, joins:
We are unable to agree with the majority.
Plaintiff attended the Naval Academy under a pre-1913 appointment. He served as a commissioned officer until 1920, at which time he resigned from the service. He did not retire; he resigned. This completely severed his connection with the Navy. From then on until he was again commissioned in 1940 he was not in the service. He was reappointed in 1940, and this commission, and this alone, is the one under which he must claim.
*448Under the 1922 Act, persons commissioned after July 1, 1922, could count only commissioned service for purposes of pay. The Act excepted from this provision those persons who were in the service on June 30, 1922. This was the only exception. Since plaintiff had resigned, and was not “in service,” he does not qualify under this exception. For this reason, we are unable to agree.
This is not in conflict with Broyderick v. United States, 140 C. Cls. 427, since in that case the plaintiffs were in service on June 30, 1922, and, therefore, came within the exception.
In accordance with the opinion of the court and on a memorandum report of the commissioner as to the amount due thereunder, it was ordered on May 6, 1960, that judgment for the plaintiff be entered for $3,041.83.